ORDER
On June 29, 1989, the Court ordered that Respondent, David Paul Reuwer, be indefinitely suspended from the practice of law. A Petition to Terminate the Indefinite Suspension was filed on January 30, 1992. Thereafter the Court referred the Petition to the Attorney Grievance Commission to conduct an appropriate investigation and to submit a report and recommendation as to whether Petitioner should be reinstated.
An inquiry panel submitted its report dated June 22, 2001 and the Review Board submitted its report on December 7, 2001 to Bar Counsel having considered the matter at its meeting of September 12, 2001. Each body recommended that the Petition for Reinstatement be granted.
The Court has carefully considered the reports and recommendations of the inquiry panel and the Review Board and has evaluated the essential factors to be considered in any reinstatement petition which are: 1) The nature and circumstances of the Petitioner’s original misconduct; 2) The Petitioner’s subsequent conduct and reformation; 3) The Petitioner’s present character; and 4) The Petitioner’s present qualifications and competence to practice law. Upon review of these factors the Court is fully satisfied that the Petitioner has made a clear and convincing showing of rehabilitation and of legal competence.
Now therefore, it is this 4th day of January 2002,
ORDERED, by the Court of Appeals of Maryland, that the Petition for Reinstatement be, and it is hereby granted, and *374the Petitioner, David Paul Reuwer is reinstated as a member of the bar of Maryland subject to the following conditions:
1. Pursuant to Rule 11 of the Rules Governing Admission to the Bar of Maryland, the Petitioner shall satisfactorily complete the next course on professionalism given by the Maryland State Bar Association.
2. Petitioner shall pay to the Attorney Grievance Commission the costs of these reinstatement proceedings amounting to $5,184.37.